PER CURIAM.
Appellants were jointly indicted under § 22-1506, D.C.Code (1951), for unlawfully dealing, playing and practicing upon one Raymond Smith the confidence game and swindle known as three-card monte. They appeal from their conviction contending, inter alia, that the court erroneously admitted in evidence certain articles seized by the arresting officers at the time of arrest. A motion to suppress this evidence, filed pursuant to Rule 41 (e), Fed.R.Crim.Proc., 18 U.S.C., was denied.
Whether the crime charged is a misdemeanor because so designated by § 22-1506, supra, or is a felony because punishable by imprisonment for more than one year, see 18 U.S.C. § 1 (1952), we think the evidence as to what the officers saw transpiring justified them in making the arrest without a warrant. The articles seized as an incident to the valid arrest were accordingly not inadmissible in evidence.
In other respects as well the appellants were fairly tried and convicted.
Affirmed.